Case 2:20-cv-14395-AMC Document 46 Entered on FLSD Docket 03/08/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-14395-CANNON/MAYNARD

   ERIN LOZOTT,

          Plaintiff,

   v.

   RICHARD KNIGHT, and
   SOUTHERN AG CARRIERS, INC.,

          Defendants.


                     ORDER ON PLAINTIFF’S MOTION TO COMPEL (DE 28)

         THIS CAUSE comes before the Court on Plaintiff’s Motion to Compel and Strike

  Improper Objections to Interrogatories (DE 28). Having considered the Motion, Response, and

  being otherwise advised in the premises, the Motion is denied without prejudice for the reasons

  set forth below.

         Plaintiff initiated this suit on January 29, 2020 in the Circuit Court for the Nineteenth

  Judicial Circuit in and for Martin County, Florida, asserting five claims for relief related to an

  automobile accident. See generally DE 1-2. Plaintiff alleges that on December 7, 2017, Defendant

  Richard Knight negligently operated a semi-tractor trailer causing it to collide with a “linen truck”

  which was then propelled into Plaintiff’s motor vehicle, causing injury. Id. at 4-5. While this case

  was pending in state court, Plaintiff propounded her First Set of Interrogatories. See DE 28-1 at 1

  n.2. Defendants removed this case on November 4, 2020, DE 1, and responded to Plaintiff’s

  interrogatories on January 4, 2021, DE 28-1.

         Plaintiff now moves the Court to compel Defendant to provide better responses to six of

  her Interrogatories. DE 28. Defendant responds that this Court does not have the authority to
Case 2:20-cv-14395-AMC Document 46 Entered on FLSD Docket 03/08/2021 Page 2 of 3




  compel better responses because the discovery requests were served in state court, before this case

  was removed. DE 38. The undersigned agrees with the majority of courts that find discovery

  requests filed in state court become unenforceable when a case is removed. See, e.g., Wilson v.

  Gen. Tavern Corp., No. 05-cv-81128, 2006 WL 290490, at *1 (S.D. Fla. Feb. 2, 2006) (finding

  “[d]iscovery served in state court becomes null and ineffective upon removal.”); LCI Constr. of S.

  Fla., Inc. v. Compass Bank, No.12-cv-62515, 2013 WL 12144066 (S.D. Fla. Jan. 16, 2013); Map

  & Globe, LLC v. Hartford Fire Ins. Co., No. 6:20-cv-1584-Orl-40GJK, 2020 WL 6887934 (M.D.

  Fla. Sept. 18, 2020). The Federal Rules of Civil Procedure now govern discovery in this matter,

  and those rules expressly prohibit discovery prior to the parties’ Rule 26(f) case management

  conference. Fed. R. Civ. P. 26(d)(1). It remains unclear from the Docket, however, if the parties

  have conducted their Rule 26(f) conference in this case. Pursuant to the Court’s Order at Docket

  Entry 11 the parties were ordered to hold such a conference on or before December 8, 2020 and

  file a Conference Report by December 22, 2020. DE 11 at ¶ 9. During that time this case was

  transferred to a new presiding judge and a Conference Report was never filed. See DE

  25. Therefore, it is

            ORDERED AND ADJUDGED that the parties file a Notice with the Court by tomorrow,

  March 9, 2021 as to whether a Rule 26(f) conference has been held in this case and, if so, when.

  If such a conference has not been held, the Notice must include the date of when the conference

  will be held. The parties shall hold the conference no later than Monday, March 15, 2021. It is

  further

            ORDERED AND ADJUDGED that Plaintiff’s Motion to Compel (DE 28) is DENIED

  without prejudice. Plaintiff may re-serve her discovery requests in accordance with the Federal

  Rules of Civil Procedure. The parties are cautioned, however, that in pursuing discovery in this



                                                  2
Case 2:20-cv-14395-AMC Document 46 Entered on FLSD Docket 03/08/2021 Page 3 of 3




  case they must comply with the undersigned’s Discovery Procedures Order at Docket Entry 12

  and cooperate in good faith to resolve discovery disputes without the need for court

  intervention. To that end, the Court advises the Defendant that it finds the six interrogatories at

  issue in Plaintiff’s Motion to be plainly relevant to the claims and defenses in this case and

  proportional to the needs of the case, and Defendant should govern itself accordingly. It is further

         ORDERED AND ADJUDGED that both parties’ request for fees is DENIED.

         DONE AND ORDERED in Chambers at Fort Pierce, Florida, this 8th day of March, 2021.




                                                        ___________________________________
                                                        SHANIEK M. MAYNARD
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   3
